The property was saved from a wrecked bark laden with cotton.. It having been appraised at the sum of $161,793.75, except the saved portion of the materials, which were sold for the sum of $2,774.04, it was ordered, adjudged, and decreed that after deducting the costs, charges, and expenses, and $100 to be paid to petitioner Adams for carrying information, the libellants and petitioners recover for their services as follows: On a portion of the cargo appraised at $121,S26.25. being that portion appraised at 42 cents per pound. 15 per cent.; on the remainder of the cargo, appraised at $39,-967.50, all of which is reported as damaged, and appraised at $75 per bale and lower rates, and on the proceeds of the materials of the vessel, 33% per cent. And, further, that on payment of the said costs, expenses, charges, and salvage, the saved property be restored to the claimant. It was further decreed, January 15, 1806, that on the appraised value of 56 bales, 16 half bales, and 30 crates of cotton, dived up and saved since the rendering of the former decree, there be allowed the salvors, after deducting costs, charges, and expenses on the bales and half bales, appraised at $4,460, 45 per cent., and on the 30 crates, appraised at $750, 50 per cent. It was further decreed, January 29, 1866, that on four bales, one bag, and one lot of loose cotton (damaged) dived up and saved since rendering of the decree in the cause, and which has been sold as appears by the marshal’s account sales for the sum of $808, there be allowed the salvors, after deducting the costs, charges, and expenses, 50 per cent, of the said proceeds of sale.